Motion by the respondent for reinstatement to the bar as an attorney and counselor-at-law. The respondent was admitted to the bar in the State of New York at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on February 21, 1973. By decision and order on application of this Court dated February 10, 2005, the Grievance Committee for the Second, Eleventh, and Thirteenth Judicial Districts was authorized to institute and prosecute a disciplinary proceeding against the respondent and the issues raised were referred to the Honorable John A. Monteleone, as special referee to hear and report. By opinion and order of this Court dated July 11, 2006, the respondent was suspended from the practice of law for a period of two years (see Matter of Greenberger, 34 AD3d 78 [2006]). By decision and order on application of this Court dated July 24, 2006, the effective date of the respondent’s suspension was extended from August 7, 2006, to August 21, 2006. By decision and order on motion of this Court dated November 8, 2006, the respondent’s motion for leave to reargue the opinion and order dated July 11, 2006, or for leave to appeal to the Court of Appeals was denied. By decision and order on motion of this Court dated November 5, 2009, the respondent’s motion for reinstatement was held in *1198abeyance and the matter was referred to the Committee on Character and Fitness dated April 12, 2010, to investigate and report on his current fitness to be an attorney. Upon the papers submitted in support of the motion and the papers submitted in relation thereto, and upon the report of the Committee on Character and Fitness dated April 12, 2010, and the exhibits annexed thereto, it is
Ordered that the motion is granted; and it is further
Ordered that, effective immediately, the respondent, Tomas Greenberger, is reinstated as an attorney and counselor-at-law, and the Clerk of the Court is directed to restore the name of Tomas Greenberger to the roll of attorneys and counselors-at-law. Prudenti, P.J., Mastro, Rivera, Skelos and Florio, JJ., concur.